UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 14, 2013 WEST END INDIANA BANCSHARES, INC. (Exact Name of Registrant as Specified in its Charter) Maryland 000-54578 36-4713616 (State or Other Jurisdiction) (Commission File No.) (I.R.S. Employer of Incorporation) Identification No.) 34 South 7th Street, Richmond, Indiana (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(765) 962-9587 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.07Submission of Matters to a Vote of Security Holders On May 14, 2013, the 2013 Annual Meeting of Stockholders of West End Indiana Bancshares, Inc. (the “Company”) was held at the main office of West End Bank, S.B., located at 34 South 7th Street, Richmond, Indiana 47374 at 10:00 a.m., local time (the “2013 Annual Meeting”).The matters listed below were submitted to a vote of the shareholders through the solicitation of proxies, and the proposals are described in detail in the Company’s Proxy Statement filed with the Securities and Exchange Commission on April 11, 2013. The final results of the shareholder votes are as follows: Proposal 1 – Election of Directors The shareholders elected each director nominated to serve for a term of three years as follows: For Withheld Broker-Non Votes Michael J. Allen Gregory C. Janzow Proposal 2 – Ratification of Appointment of Independent Registered Public Accounting Firm The shareholders approved the ratification of the appointment of BKD, LLP, as the Company's independent registered public accounting firm for the year ending December 31, 2013 as follows: For Against Abstain 0 Proposal 3 – A non-binding proposal to give advisory approval regarding the compensation of the Company's named executive officers The shareholders approved the resolution regarding the compensation of the Company’s named executive officers as disclosed in the proxy statement as follows: For Against Abstain Broker-Non Votes Proposal 4 – A non-binding proposal to give advisory approval on the frequency at which the Company should include an advisory vote regarding the Company's named executive officers The shareholders approved the resolution on the frequency at which the Company should include an advisory vote regarding the compensation of the Company’s named executive officers as disclosed in the proxy statement as follows: One Year Two Years Three Years Abstain Broker Non-Vote Proposal 5 – Approval of the West End Indiana Bancshares, Inc. 2013 Equity Incentive Plan The shareholders approved the Company’s 2013 Equity Incentive Plan as follows: For Against Abstain Broker-Non Votes Item 9.01Financial Statements and Exhibits (a) Financial Statements of Businesses Acquired.Not applicable. (b) Pro Forma Financial Information.Not applicable. (c) Shell Company Transactions.Not applicable. (d) Exhibits. None. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. WEST END INDIANA BANCSHARES, INC. DATE:May 20, 2013 By:/s/ John P. McBride John P. McBride President and Chief Executive Officer
